EXHIBIT 10.61



INDEMNIFICATION AGREEMENT


This Indemnification Agreement is made as of the                  day of
                              , 20      ("Effective Date"), by and between
MILLER ENERGY RESOURCES, INC., a Tennessee corporation (the "Company") and
                                 , and individual (the "Indemnitee").



RECITALS:
A.Indemnitee currently serves or has served as a director, officer, or employee
of the Company and in such capacity or capacities is performing or has performed
valuable services for the Company.
B.The Tennessee Business Corporation Act, as amended from time to time (the
“Act”), as well as the Charter and Bylaws of the Company, contemplate the
Company’s indemnifying and advancing expenses to officers, directors, employees
and agents of the Company in certain circumstances.
C.From time to time, the directors, officers or employees may be named as
parties to certain lawsuits, legal proceedings or investigations arising from or
related to his or her service to the Company (“Proceedings”), or otherwise be
called as witnesses in or the subject of examination or investigation in
connection with such a Proceeding (each such director, officer or employee who
is a party to, witness in or subject to examination or investigation in
connection with a Proceeding being a “Participant”).
D.The Board of Directors of the Company has approved an indemnification program
designed to protect the interests of the Company and protect its directors,
officers or employees form costs associated with Proceedings (defined below)
arising from or related to the performance by those directors, officers or
employees in the course of the business to the extent permitted under the Act.
E.The parties desire to set forth herein certain agreements as to the mechanisms
for obtaining such indemnification and advancements.


AGREEMENT:
Now, therefore, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the Company and
the Indemnitee hereby agree as follows:
1.Defined Terms. Terms used in this Agreement and not otherwise defined in this
Agreement shall have the meaning given such terms in the Act as of the Effective
Date.
2.Indemnification Generally. In connection with any Proceeding for which
Indemnitee has requested indemnification and submitted an Affirmation (defined
below), in the absence of a determination by the Company pursuant to the second
paragraph of Section 43(c) of the Bylaws of the Company or pursuant to the Act
(including, but not limited to, clause (a) of Section 48-18-506 of the Act or
any successor thereto), as the case may be, that the Company is not lawfully
permitted to pay such indemnity, the Company shall indemnify Indemnitee for all
costs and expenses incurred in connection with Proceedings to which the
Indemnitee is a Participant on the terms otherwise set forth herein.
3.Advancement of Expenses.
(a)If the Indemnitee is a Participant in a Proceeding, and the Indemnitee
desires that the Company pay directly or reimburse the Indemnitee for the
reasonable expenses incurred or payable by the Indemnitee in connection with
such Proceeding in advance of final disposition of the Proceeding, the
Indemnitee shall provide the following to the Company:
(i)Promptly after the Indemnitee is alerted to his likely status as a
Participant in any Proceeding, an affirmation and undertaking in the form
attached hereto as Annex A (the “Affirmation”); and
(ii)Promptly after the incurrence of such expenses from time to time, a written
request for indemnification and payment of expenses, accompanied by a copy of
the invoice(s) or other itemization of expenses supported by relevant
documentation, together with a statement by the Indemnitee that the expenses
have been actually incurred or are payable and were reasonable and necessary or
advisable, all in the form attached hereto as Annex B (the “Advancement
Request”).

PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



(b)Upon the Company’s receipt from the Indemnitee of the Affirmation, the
Company shall promptly determine whether it has authority to indemnify the
Indemnitee based on the criteria set forth in Sections 48-18-302 and 48-18-502
of the Act (or any successor provisions thereto) (the “Evaluation”), which
standards shall apply regardless of whether the Indemnitee is an officer,
director, or employee of the Company. The Evaluation shall be conducted by the
Board of Directors of the Company, independent special legal counsel, or by the
shareholders in a manner consistent with clause (b) of Section 48-18-506 of the
Act (or in any successor thereto or as otherwise permitted under the Act from
time to time).
(c)On and after the date of the Affirmation is submitted, but prior to the
completion of the Evaluation, unless the Board of Directors of the Company shall
have previously determined that there is clear and convincing evidence that the
Indemnitee has (A) engaged in the misconduct forming the basis for the claims
upon which the Proceeding is predicated and (B) such misconduct constitutes (i)
a breach of the duty of loyalty to the Company or its shareholders; (ii) an act
of bad faith or intentional misconduct or, with respect to a criminal
proceeding, a knowing violation of law; or (iii) to the extent an issue in the
relevant Proceeding, wrongfully voted to permit distributions for which
liability attached under Section 48-18-302 of the Act, the Company shall process
and make payment on all Advancement Requests relating to the matter specified in
such Affirmation, in accordance with the terms of this Agreement.
(d)With respect to any Proceeding for which an Affirmation has been submitted by
the Indemnitee, the Indemnitee shall not be required to submit any subsequent
Affirmation, unless the Company, in its reasonable discretion, deems it
necessary to obtain another Affirmation or seek another Evaluation before
providing further indemnification under this Section 3 with respect to a given
Proceeding. In the event that the Company from time to time reasonably requests
a subsequent Affirmation under the preceding sentence, if such Affirmation is
not provided or if any such Evaluation indicates that such indemnification for
or payments of expenses are not permitted with respect to such Proceeding, then
the Company shall not be obligated to provide further indemnification to the
Indemnitee under this Section 3 in connection with the Proceeding to which such
request or such Evaluation relates.
(e)Within 30 days of the Company’s receipt of each Advancement Request duly
submitted, the Company shall pay such expense directly to the third party to
which the expense is owed, unless the Indemnitee provides written evidence
satisfactory to the Company that such third party has already been paid by the
Indemnitee, in which case the amounts paid shall be reimbursed to the
Indemnitee.
(f)It is anticipated that the Indemnitee will submit the Advancement Request
promptly after receipt of the invoice or occurrence of the expense or in advance
of occurrence of such expense. If the Indemnitee does not make such request
promptly, or fails to provide adequate supporting documentation, then the
Company, in its sole discretion, may decline to provide any advancement as to
such request to the extent the Company can show it was prejudiced by or would
incur material additional costs as a result of such delay. In no event shall the
Company be obligated to indemnify or pay for any expenses for which reasonably
adequate supporting documentation is not provided.
(g)In the event the Company shall be obligated under this Section 3 to indemnify
the Indemnitee for or pay the expenses of the Indemnitee arising from any
Proceeding, the Company shall be entitled to assume the defense of the
Indemnitee in such Proceeding, with counsel acceptable to and approved by the
Indemnitee, upon the delivery to the Indemnitee of written notice of the
Company’s election to do so. After delivery of such notice, approval of such
counsel by the Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to the Indemnitee under this Agreement for any fees
of separate counsel subsequently incurred by the Indemnitee with respect to the
same Proceeding; provided, however, that if (i) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (ii) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the Indemnitee may select and employ Indemnitee’s own counsel
to direct the defense thereof and the fees and expenses of such counsel shall be
paid by the Company upon compliance with and in accordance with the terms of
this Agreement (including Section 3(h) below). Notwithstanding any assumption of
the defense of any such Proceeding and employment of counsel with respect
thereto by the Company in accordance with the foregoing, the Indemnitee shall
have the right to employ his own separate counsel to participate in any such
action, suit or proceeding at the Indemnitee’s sole expense.
(h)Indemnitee shall reasonably cooperate with the Company in order to minimize
the out-of-pocket expenses of the Company in connection with any advancement or
other request for indemnification hereunder. Indemnitee expressly agrees that
such cooperation is in the best interests of the Company. In the event a
Proceeding and its related costs are covered by insurance maintained by the
Company, if the Company determines that such insurance will not cover the costs
of separate counsel selected by the Indemnitee because the Company’s insurer has
not approved that counsel in accordance with the insurer’s normal practices and
procedures, then the Company may object to Indemnitee’s election of such counsel
and, following delivery to the Indemnitee of written notice of such objection,
the Company shall no longer be obligated to advance funds related to or
indemnify Indemnitee for the costs of such counsel

PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



4.Indemnification after Conclusion of Proceeding. Upon termination of the
applicable Proceeding (whether by final judgment not subject to appeal,
settlement, or otherwise), the Company, upon receipt of an Indemnity Request (as
defined below) in form satisfactory to the Company, shall indemnify the
Indemnitee for any liability or expenses incurred by Indemnitee in connection
with such Proceeding (not previously paid or advanced by the Company), if there
has been no final adjudication adverse to Indemnitee by a court of competent
jurisdiction that establishes, by clear and convincing evidence, that
circumstances exist which prohibit the Company’s indemnification under Sections
48-18-302 or 48-18-506 of the Act (or any successor provisions thereto). The
Company shall promptly pay the requested indemnification within 30 days after it
determines that the foregoing conditions have been satisfied. As used in this
Agreement, “Indemnity Request” means a written request in the form attached
hereto as Annex C in which the Indemnitee requests indemnification as to
liability and expenses incurred by the Indemnitee in connection with the
Proceeding and which request is accompanied by relevant documentation
establishing the Indemnitee’s liability (e.g., a judgment, settlement agreement,
etc.) and as to expenses, copies of invoices or other itemization of expenses
supported by relevant documentation, together with a statement by the Indemnitee
that the expenses (other than litigation expenses incurred by the Company with
respect to any litigation defense controlled by the Company) have been actually
incurred or are payable and were reasonable and necessary or advisable.
5.Not Exclusive. Nothing in this Agreement shall be construed to prohibit or
limit the Company from providing indemnity or advancement of expenses pursuant
to the Act. Further, nothing in this Agreement shall be construed to prevent the
Indemnitee from seeking to obtain advancement of expenses or indemnity to the
extent that it is able to establish that it is otherwise entitled to such
indemnity or advancement of expenses under the Company’s Charter and Bylaws, or
the Act. To the extent that the Company declines any request made hereunder to
provide advancement of expenses or indemnity and the Indemnitee is thereafter
successful in obtaining such indemnity or advancement of expenses pursuant to
court order, the Company shall pay the Indemnitee’s reasonable expenses
(including reasonable attorney’s fees) incurred in obtaining such order.
6.Enforcement. In connection with any action by Indemnitee to obtain a court
order for indemnification, the Company shall be entitled to raise as a defense
to any such action that the Indemnitee has not met the standards of conduct that
make it permissible under this Agreement, the Charter or Bylaws of the Company,
the Act or any other applicable law for the Company to indemnify the Indemnitee
for the amount claimed. In connection with any claim by an officer or employee
of the Company (except where such officer or employee is or was also a director
of the Company, and the Proceeding at issues arises from such officer or
employee’s conduct as a director) for advances, the Company shall be entitled to
raise a defense as to any such action clear and convincing evidence that such
person acted in bad faith or in a manner that such person did not believe to be
in or not opposed to the best interests of the Company, or with respect to any
criminal action or proceeding that such person acted without reasonable cause to
believe that his conduct was lawful. Neither (i) the failure of the Company to
have made a determination prior to the commencement of such action that
indemnification of the Indemnitee is proper in the circumstances because he has
met the applicable standard of conduct set forth in this Agreement, the Charter
or Bylaws of the Company, the Act or any other applicable law, nor (ii) an
Evaluation or other determination by the Company that the Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct. In
any suit brought by a director, officer, or employee to enforce a right to
indemnification or to an advancement of expenses hereunder or under the Charter
or Bylaws of the Company or under the Act, the burden of proving that the
director, officer, or employee is not entitled to be indemnified, or to such
advancement of expenses, shall be on the Company.
7.Change in Control. Company agrees that if there is a Change in Control (as
defined below), then with respect to all matters thereafter arising concerning
the rights of Indemnitee to indemnity payments and expense advances under this
Agreement, any other agreement, or any Charter or Bylaw provision now in effect
or hereafter adopted, Company shall seek legal advice only from special,
independent counsel selected by Indemnitee and approved by Company (which
approval shall not be unreasonably withheld). Such counsel, among other things,
shall render its written opinion to Company and Indemnitee as to whether and to
what extent Indemnitee would be permitted to be indemnified under this Agreement
or applicable law. Company agrees to pay the fees of the special, independent
counsel referred to above and fully to indemnify such counsel against any and
all expenses and losses arising out of or relating to this Agreement or its
engagement pursuant hereto. As used herein, a “Change of Control” shall be
deemed to have occurred if at the end of any 12-month period, a majority of the
Board of Directors of the Company is composed of persons other than persons who
are members of the Board of Directors of the Company as of start of that
12-month period.
8.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by Company for some or a portion of a liability or
expenses but not for the total amount thereof, Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
9.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee is a witness in any Proceeding
by reason of his being an officer, director, or employee, or former officer,
director, or employee of the Company, he shall be indemnified against all
expenses actually and reasonably incurred by him or on his behalf in connection
therewith.

PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



10.Insurance. The Company shall continue in effect the Company’s D&O insurance
policy that is in effect as of the Effective Date with benefits equal to or
greater than now provided, so long as such policy is available at reasonable
rates as determined by the Company in its discretion.
11.Nonexclusivity, Survival and Subrogation.
(a)The rights to indemnification and advancement provided by this Agreement
shall not be exclusive of any other rights to which the Indemnitee may be
entitled under the Charter, the Bylaws, the Act, any other statute, insurance
policy, agreement, vote of shareholders or directors, or otherwise, both as to
actions in the Indemnitee’s official capacity and as to actions in another
capacity while holding such office.
(b)The provisions of this Agreement shall survive the death, disability, or
incapacity of the Indemnitee or the termination of the Indemnitee’s service as
an officer, director, employee or agent of the Company and shall inure to the
benefit of, and be enforceable by, the Indemnitee’s heirs, executors, guardians,
administrators or assigns.
(c)For each payment made by the Company under this Agreement, the Company shall
be subrogated to the extent thereof to all rights of recovery previously vested
in the Indemnitee, who shall cooperate with the Company, at the Company’s
expense, in executing all such instruments and taking all such other actions as
shall be reasonably necessary for the Company to enforce such rights.
12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without giving effect to the
principles of conflict of laws thereof. All determinations made pursuant to this
Agreement shall be with respect to Tennessee law.
13.Jurisdiction and Venue. Any suit, action or proceeding to interpret or
enforce this Agreement shall be brought exclusively in a court of competent
jurisdiction located in Knox County, Tennessee. The parties consent to the
jurisdiction of such courts and waive any objection as to improper venue or
personal jurisdiction.
14..Exception. Notwithstanding any other provision of this Agreement, the
Company shall not be required to indemnify or advance expenses to any director,
officer, or employee (or former director, officer, or employee) in connection
with any Proceeding (or part thereof) where such person seeks to assert or
enforce a claim or claims against the Company unless a court shall determine in
a final, non-appealable judgment that such indemnification is required to be
made by law.
15.Miscellaneous.
(a)This Agreement shall become effective as of the Effective Date.
(b)This Agreement and the Annexes hereto (including those Annexes delivered by
the Indemnitee from time to time) contain the entire agreement of the parties
relating to the subject matter hereof.
(c)Any provision of this Agreement may be amended or waived only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
both parties hereto or, in the case of a waiver, by the party against whom the
waiver is to be effective. No failure or delay by either party in exercising any
right, power or privilege hereunder shall operate as a waiver hereof nor shall
any single or partial exercise thereof preclude any other or future exercise
thereof or the exercise of any other right, power or privilege.
(d)If any provision of this Agreement or the application of any provision hereof
to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to other persons or circumstances shall not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.
(e)Nothing contained in this Agreement is intended to create in the Indemnitee
any separate or independent right to continued employment by the Company.
(f)This Agreement may be executed in counterparts, but all such counterparts
taken together shall constitute one and the same Agreement. Signatures to this
Agreement may be delivered electronically by facsimile transmission or by other
electronic means, including transmission of an image of a manual signature
transmitted in portable document format (pdf) via email.
(g)The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement. The use of the word “including”
in this Agreement or any Annex hereto shall be by way of example rather than
limitation. The use of the word “or” in this Agreement or any Annex hereto is
intended to be conjunctive rather than disjunctive.

PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



(h)This Agreement shall be binding on and inure to the benefit of the parties
hereto, and their respective successors and assigns.
(i)This Agreement shall continue until and terminate following the later of: (a)
10 years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the request of the Company; or (b)
following the final termination of all pending Proceedings in respect of which
Indemnitee has requested indemnification or advancement of expenses hereunder,
upon written notice by the Company to the Indemnitee.
(j)Use of the masculine pronoun in this Agreement or any Annex hereto shall be
deemed to include usage of the feminine pronoun where applicable.



PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.


 
MILLER ENERGY RESOURCES, INC.
 
 
 
 
 
 
By:
 
 
 
 
Scott M. Boruff
 
 
 
Chief Executive Officer
 
 
 
 
 
 
Address for Notices:
 
 
 
 
 
 
9721 Cogdill Road, Ste 302
 
 
Knoxville TN 37932
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
 
 
 
 
[NAME]
 
 
 
 
 
 
Address for Notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



ANNEX A
MILLER ENERGY RESOURCES, INC.
AFFIRMATION AND UNDERTAKING IN
CONNECTION WITH ADVANCEMENT OF EXPENSES
The Undersigned is or was a director, officer or employee of Miller Energy
Resources, Inc., a Tennessee corporation (the “Company”). The undersigned and
the Company are parties to an Indemnification Agreement dated
____________________, 20__ (the “Agreement”). Terms used herein that are defined
in the Agreement shall have the meanings ascribed thereto in the Agreement. The
Undersigned has requested that the Company pay for or reimburse the attorney’s
fees, disbursements, and other costs and expenses actually and reasonably
incurred by the Undersigned in connection with his defense of the pending
lawsuits described on Schedule 1 attached hereto (the “Proceedings”) and matters
that may arise in connection therewith.



1.    The Undersigned hereby affirms his belief that, with respect to the
Proceedings and the matters alleged to give rise to the Proceedings or in
connection therewith during his service as a director, officer or employee of
the Company, he acted in good faith and in a manner he reasonably believed to be
in, or not opposed to, the best interests of the Company. In the event the
Proceedings involve a criminal matter, the Undersigned hereby affirms his belief
that he had no reasonable cause to believe his conduct was unlawful
2.    If requested in writing by the Company, the Undersigned hereby agrees to
repay to the Company any funds (i) paid or advanced by the Company or the
Company’s insurance carrier to the Undersigned in connection with the
Proceedings and matters that may arise in connection therewith or (ii) paid or
advanced by the Company or the Company’s insurance carrier on behalf of the
Undersigned in connection with the Proceedings, in the event that it is
ultimately determined by a final non-appealable adjudication by a court of
competent jurisdiction that the Undersigned has engaged in conduct in connection
with the claims made in such Proceedings which, had such determination been
known by the Company on the date of this Affirmation, would have relieved the
Company of its obligation to indemnify the Undersigned under the terms of the
Agreement. Such repayments shall be paid, in full in immediately available funds
, within 60 days of written demand therefor.
3.    Nothing contained herein shall constitute a relinquishment or waiver by
the Undersigned of any right to request or require indemnification otherwise
permitted or not prohibited by the Act and the Company’s Charter and Bylaws.
4.    The Undersigned covenants and agrees to use best efforts to assist the
Company, at the Company’s sole cost and expense in gathering information
relevant to the Evaluation of the Proceedings specified herein, including
providing additional information on such Proceedings and the Undersigned’s
involvement in the events underlying such Proceedings.


Dated:                                               , 20           
 
 
 
 
 
[NAME]
 






PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



SCHEDULE 1


Proceedings

PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



ANNEX B
MILLER ENERGY RESOURCES, INC.
ADVANCEMENT REQUEST
The undersigned is or was an officer, director, or employee of Miller Energy
Resources, Inc., a Tennessee corporation (the “Company”). The undersigned and
the Company are parties to an Indemnification Agreement dated
__________________, 20__ (the “Agreement”). Terms used herein that are defined
in the Agreement shall have the meanings ascribed thereto in the Agreement.
The undersigned hereby requests to be indemnified for and receive payments of
expenses from the Company in advance of the final disposition of the Proceeding
identified below in the aggregate amount of $_____________, pursuant to Section
3(a)(ii) of the Agreement.
The Proceeding to which this Advancement Request relates was described in the
Affirmation dated _________________.
Included with this request are copies of invoices, other itemization of
expenses, and supporting documentation for the amount requested.
Unless otherwise indicated herein by the undersigned, the Company shall remit
the amount requested directly to the third party to which the expense is owed.
If the undersigned provides documentation showing that he has already paid the
third party, the Company shall reimburse the undersigned at the address provided
below.
The undersigned represents and affirms that to the best of his information and
belief, the foregoing expenses were actually incurred by him or on his behalf,
are reasonable in nature and amount, and necessary or advisable to his defense.



Dated:                                               , 20           
 
 
 
 
 
 
 
 
 
[NAME]
 
 
 
 
 
 
 
[ADDRESS]
 
 
 
 
 
 
 
 
 
 
 
Telephone Number: [PHONE]
 
 
 
Email: [EMAIL]
 




PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4

--------------------------------------------------------------------------------



ANNEX C
MILLER ENERGY RESOURCES, INC.
INDEMNITY REQUEST
The undersigned is or was an officer, director, or employee of Miller Energy
Resources, Inc., a Tennessee corporation (the “Company”). The undersigned and
the Company are parties to an Indemnification Agreement dated ________________,
20__ (the “Agreement”). Terms used herein that are defined in the Agreement
shall have the meanings ascribed thereto in the Agreement.
The undersigned hereby requests indemnification from the Company for liabilities
and expenses in the aggregate amount of $_____________, pursuant to Section 4 of
the Agreement, incurred by him in his defense (including a judgment against him
or settlement amount agreed to with respect to him) in connection with the final
adjudication of the following action:

 
 
 
 
 
.

Included with this request are copies of a judgment, settlement agreement,
invoices, other itemization of expenses, and supporting documentation for the
amount requested.
Unless otherwise indicated herein by the undersigned, the Company shall remit
the amount requested directly to the third party to which the expense is owed.
If the undersigned provides documentation showing that he has already paid the
third party, the Company shall reimburse the undersigned at the address provided
below.
The undersigned represents and affirms that to the best of his information and
belief (i) the foregoing expenses were actually incurred by him on his behalf,
are reasonable in nature and amount, and necessary or advisable to his defense,
and (ii) the undersigned is entitled to indemnification in accordance with
Section 4 of the Agreement.
Dated:                                               , 20           
 
 
 
 
 
 
 
 
 
[NAME]
 
 
 
 
 
 
 
[ADDRESS]
 
 
 
 
 
 
 
 
 
 
 
Telephone Number: [PHONE]
 
 
 
Email: [EMAIL]
 








PROTECTED BY THE ATTORNEY-CLIENT PRIVILEGE                    
HF 8929791V.4